     Case 2:20-cv-02241-KJD-BNW Document 6
                                         5 Filed 01/06/21
                                                 01/04/21 Page 1 of 2
                                                                    3



 1   Laura R. Jacobsen (NSBN 13699)
     McDONALD CARANO LLP
 2   100 W. Liberty St., 10th Floor
     Reno, NV 89501
 3   Tel: 775.788.2000
 4   Fax: 775.788.2020
     ljacobsen@mcdonaldcarano.com
 5   Attorneys for Defendant CoreLogic Teletrack

 6

 7                                UNITED STATES DISTRICT COURT

 8                                        DISTRICT OF NEVADA

 9    SAILIJA STARIA,                                           Civil No. 2:20-cv-02241-KJD-BNW
10
              Plaintiff,
11                                                            STIPULATION TO EXTEND TIME
      v.                                                      TO FILE RESPONSIVE PLEADING;
12                                                                  [PROPOSED] ORDER
      CORELOGIC TELETRACK,                                             (First Request)
13
              Defendant.
14

15

16           Defendant CoreLogic Teletrack (“Teletrack”) and Plaintiff Sailija Staria (“Plaintiff”), by
17   counsel, and pursuant to LR IA 6-1, submit the following Stipulation to Extend Time to File
18   Responsive Pleading up to and including February 2, 2021. In support of the Stipulation, the parties
19   state the following:
20           1.      Teletrack was served with the Complaint through its registered agent on or around
21   December 15, 2020 making its responsive pleading due on or around January 5, 2021.
22           2.      The undersigned counsel for Teletrack was recently retained by Teletrack in
23   connection with this matter and is continuing to review the allegations asserted in the Complaint.
24           3.      Counsel for Plaintiff has agreed to the requested extension and the requested extension
25   will not impact any other deadlines in this case.
26           4.      This is the first request to extend the deadline for Teletrack to file its responsive
27   pleading.
28           5.      This request for an extension of time is not intended to cause any undue delay or
      Case 2:20-cv-02241-KJD-BNW Document 6
                                          5 Filed 01/06/21
                                                  01/04/21 Page 2 of 2
                                                                     3



 1   prejudice to any party.
 2           6.      Therefore, the parties hereby stipulate that the deadline for Teletrack to file its
 3   responsive pleading shall be extended through February 2, 2021.
 4   DATED: January 4, 2021.
 5

 6   KRIEGER LAW GROUP, LLC                               McDONALD CARANO LLP

 7

 8
     By:    /s/ Shawn W. Miller                           By:    Laura R. Jacobsen
 9   David H. Krieger, Esq. (NSBN 9086)                   Laura R. Jacobsen (NSBN 13699)
     Shawn W. Miller, Esq. (NSBN 7825)                    100 W. Liberty St., 10th Floor
10   2850 W. Horizon Ridge Parkway, Suite 200             Reno, NV 89501
     Henderson, NV 89052
11
                                                          Attorneys for Defendant CoreLogic Teletrack
12   Attorneys for Plaintiff Sailija Staria

13
                                                  ORDER
14

15                                    IT IS SO ORDERED

16                                    DATED: 3:22 pm,IT
                                                      January
                                                        IS SO 06, 2021
                                                              ORDERED.

17                                                ________________________________
                                                  UNITED STATES DISTRICT JUDGE
18
                                      BRENDA WEKSLER
19                                    UNITED STATES MAGISTRATE JUDGE
                                                  DATED: ________________________
20

21

22

23

24

25

26

27

28

                                                    -2-
